The defendant in error, L. N. Tompkins, a minor, by his next friend, sued plaintiff in error, Putnam Lumber Company, to recover damages for injury received while he was in the employ of Putnam Lumber Company and which injuries were caused by a tree, which was cut down by another employee of the company, falling on him and injuring his back.
After the formal parts of the declaration and the allegation that the complainant, L. N. Tompkins, who will hereafter be called the plaintiff, was employed by Putnam Lumber Company to perform certain services which he was then performing, the declaration alleges in the amended fourth count thereof:
"That at all times hereinafter mentioned the defendant was engaged in the operation of a saw mill situated in Dixie County, Florida; that on or about the 11th day of March, 1929, plaintiff was employed by defendant, and, acting in the course of said employment, was engaged as a member of defendant's tressel crew in the construction of a tressel on defendant's tram road.
"That on said date and for a long time prior thereto one George Law was employed by defendant, and on said date, acting in the course of his said employment, was acting as a member of defendant's timber crew which was then and there engaged in felling trees; that said trees were being felled along the right-of-way of defendant's said tram road for use in said work then being performed on said tram road, and that it was necessary that reasonable care and caution be exercised by the person so felling said trees to prevent the same from falling upon plaintiff *Page 637 
and said other employees of defendant similarly situated. That the said George Law was at all times herein mentioned noncompos mentis and feeble minded and was not possessed of sufficient intelligence to exercise such reasonable care and caution, by reason whereof said George Law was unfit and incompetent to perform said duties; that the defendant knew or should have known of the aforesaid unfitness and incompetence of said George Law, but that the defendant then and there carelessly and negligently employed, and retained and continued to employ said George Law in its said service. And plaintiff alleges that on said date, while plaintiff was engaged in the performance of his aforesaid duties, and said George Law was so employed by defendant and engaged in the performance of his said duties, said George Law cut down and felled a tree; that plaintiff was engaged in the performance of his said duties within a short distance of said tree; that the said George Law by reason of his aforesaid mental incompetence, was unable to and did not prevent said tree from falling upon plaintiff, but did then and there cause said tree to fall upon plaintiff, and plaintiff was thereby painfully, seriously and permanently injured in and throughout the head, body and limbs, his back was broken, his skull was fractured and his nervous system was shattered and impaired, by reason whereof plaintiff has suffered great pain and anguish, and plaintiff was thereby rendered sick, sore, lame and disordered and will continue so to be, to-wit: permanently; and plaintiff was thereby rendered incapable of earning a livelihood after attaining his majority, and will continue thereafter so to be permanently; to the damage of plaintiff in the sum of $50,000.00. Wherefore, plaintiff brings this suit and claims $50,000.00 damages of defendant. ." *Page 638 
We think the declaration sufficiently alleges a cause of action.
It is contended that the declaration is bad because it does not allege that George Law "carelessly and negligently" cut down and felled the tree, etc. We do not consider this allegation necessary because the declaration contains this allegation:
"That on said date, while plaintiff was engaged in the performance of his aforesaid duties, and said George Law was so employed by defendant and engaged in the performance of his said duties, said George Law cut down and felled a tree; that plaintiff was engaged in the performance of his said duties within a short distance of said tree; that the said George Law, by reason of his aforesaid mental incompetence, was unable to and did not prevent said tree from falling upon plaintiff, but did then and there cause said tree to fall upon plaintiff," etc.
This allegation, in connection with the allegation that George Law was at all times feeble minded and by reason thereof was unfit and incompetent to perform the duties and services for which he was employed by defendant and that defendant knew, or should have known of the aforesaid unfitness and incompetence of the said George Law, but that defendant then and there carelessly and negligently employed and retained, and continued to employ and retain, George Law, by reason whereof this injury occurred, is sufficient to constitute allegations upon which the plaintiff was entitled to recover, if supported by evidence for damages occasioned by the careless and negligent employment of a fellow servant unfit and incompetent to properly perform the services for which he is employed with a due regard to the safety of others employed with him. *Page 639 
The controlling question to be determined by the Court is whether or not the evidence is sufficient to sustain a verdict in favor of the plaintiff and the vital question involved in this is whether or not the fellow servant, George Law, was unfit and incompetent to be employed to do that work which he was doing at the time the injury occurred.
It was not only incumbent upon defendant to employ men who could cut and fell trees, but it was his duty to employ men whose judgment and mental capacity was such that in cutting and felling trees they would be cut and felled so as to not unnecessarily endanger the lives and limbs of fellow servants. The evidence shows that George Law knew how to cut a tree, but there is substantial evidence to warrant the jury in having determined that he did not have mental capacity and judgment sufficient to guide his action in so cutting and felling trees as not to endanger the lives of others.
The uncontradicted evidence shows that George Law cut the tree in question in such a manner as to cause it to fall toward and upon the plaintiff and that the tree, being cut in the manner in which George Law cut it, would have necessarily fallen as it did fall, unless it had been thrown in some other direction by wind, or some other strong force.
The evidence shows one of two facts to exist: either that George Law deliberately cut the tree so that it would fall toward and upon the plaintiff, or: that he had so little judgment and intelligence that he did not realize that the tree would fall toward and upon the plaintiff when cut in the manner in which he cut it.
The jury was warranted in finding from the evidence the latter condition to be true and it was also warranted in finding from the evidence that the lack of judgment and *Page 640 
intelligence on the part of George Law was such that the defendant, through its employees who were vice-principals and with whose knowledge and information the employer was charged, knew, or should have known, of the mental capacity and unfitness of George Law for employment in the cutting of trees at or near a place where other workmen were at work in a position so that a tree felled by George Law could fall upon, entrap and injure them.
The evidence is not so strong and convincing upon this point but that the jury might have arrived at some other conclusion which, if arrived at, would have been sustained by an appellate court, but, as heretofore said, there was substantial evidence to support the verdict which is not clearly contrary to the manifest weight of the evidence. The trial court refused to disturb the verdict and it is our duty in this state of the case to allow it to stand. It is, therefore, affirmed.
DAVIS, C. J., and WHITFIELD and BUFORD, J. J., concur.
BROWN, J., concurs in conclusion.
ELLIS, J., dissents.
TERRELL, J., not participating.